UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 KENNETH SMITH,

         Plaintiff,
                 v.                                         Civil Action No. 09-1926 (JDB)
 HON. CLARENCE THOMAS, in his
 official capacity as an Associate Justice of
 the United States Supreme Court,
 et al.,

         Defendants.


                                              ORDER

       Before the Court is [6] defendants' motion to dismiss Mr. Smith's complaint. Mr. Smith

seeks "a mandate from this Court requiring the Justices of the United States Supreme Court to

hear all petitions brought to that body under a writ of error or in the alternative, a formal

declaration that the Bill of Rights is null and void for want of meaningful enforcement." Compl.

at p. 3. He also has filed an "Emergency Motion for Declaratory and Injunctive Relief", which

seeks the same relief. See Pl.'s Emergency Mot. for Declaratory and Injunctive Relief [Docket

Entry 2].

       The Court cannot grant the requested relief, however, because it lacks jurisdiction to

compel official action by the Justices of the United States Supreme Court. "[I]t seems axiomatic

that a lower court may not order the judges or officers of a higher court to take an action." Panko

v. Rodak, 606 F.2d 168, 171 n.6 (7th Cir. 1979); accord In re Marin, 956 F.2d 339, 340 (D.C.

Cir. 1992) (citing Panko). That the Court lacks jurisdiction to issue a writ of mandamus also

disposes of Mr. Smith's request for declaratory relief. A declaratory judgment is available only
"[i]n a case of actual controversy within its jurisdiction." 28 U.S.C. § 2201(a). The absence of

jurisdiction here renders declaratory relief unavailable. Therefore, it is hereby

       ORDERED that defendants' motion to dismiss is GRANTED and Mr. Smith's complaint

is DISMISSED; and it is further

       ORDERED that [2] Mr. Smith's emergency motion for declaratory and injunctive relief

is DENIED as moot.

       SO ORDERED.

                                                              /s/
                                                     JOHN D. BATES
                                                 United States District Judge

Dated: January 21, 2010




                                                 -2-